                                   Case: 21-10574                  Doc: 1      Filed: 03/17/21             Page: 1 of 105
                                                                                                                                                         3/17/21 11:48AM




Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF OKLAHOMA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Trent                                                            Jill
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        Dwight                                                           Nicole
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Ford                                                             Ford
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years FKA Trent Dwight Snow                                                 FKA Jill Nicole Snow
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-2171                                                      xxx-xx-9806
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 1
                                 Case: 21-10574                Doc: 1         Filed: 03/17/21         Page: 2 of 105
                                                                                                                                                  3/17/21 11:48AM

Debtor 1   Trent Dwight Ford
Debtor 2   Jill Nicole Ford                                                                          Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EIN                                                           EIN




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 16813 Little Leaf Lane
                                 Edmond, OK 73012
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Oklahoma
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                        Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                       I have lived in this district longer than in any               have lived in this district longer than in any other
                                       other district.                                                district.

                                       I have another reason.                                         I have another reason.
                                       Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
                                 Case: 21-10574                  Doc: 1         Filed: 03/17/21            Page: 3 of 105
                                                                                                                                                     3/17/21 11:48AM

Debtor 1    Trent Dwight Ford
Debtor 2    Jill Nicole Ford                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                                                                                                                                  PRESIDENT;
                                                                                                                                                  VICE
                                              Debtor      In re: Oliver and Olivia Children Apparel, Inc.              Relationship to you        PRESDIENT
                                                          WESTERN DISTRICT
                                              District    OF OKLAHOMA                   When     3/17/21               Case number, if known      21-10572
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 3
                                   Case: 21-10574               Doc: 1        Filed: 03/17/21                Page: 4 of 105
                                                                                                                                                   3/17/21 11:48AM

Debtor 1    Trent Dwight Ford
Debtor 2    Jill Nicole Ford                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor choosing to
    Chapter 11 of the              proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you are a small business debtor or
    Bankruptcy Code, and           you are choosing to proceed under Subchapter V, you must attach your most recent balance sheet, statement of operations,
    are you a small business       cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C.
    debtor or a debtor as          § 1116(1)(B).
    defined by 11 U.S.C. §
    1182(1)?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy Code, and
                                               I do not choose to proceed under Subchapter V of Chapter 11.

                                      Yes.     I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the Bankruptcy Code, and I
                                               choose to proceed under Subchapter V of Chapter 11.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   page 4
                                     Case: 21-10574               Doc: 1          Filed: 03/17/21        Page: 5 of 105
                                                                                                                                                    3/17/21 11:48AM

Debtor 1    Trent Dwight Ford
Debtor 2    Jill Nicole Ford                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 5
                                 Case: 21-10574                Doc: 1          Filed: 03/17/21              Page: 6 of 105
                                                                                                                                                       3/17/21 11:48AM

Debtor 1    Trent Dwight Ford
Debtor 2    Jill Nicole Ford                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”

                                               No. Go to line 16b.
                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.

                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                                                                             $1,000,000,001 - $10 billion
    to be?                                                                           $10,000,001 - $50 million
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Trent Dwight Ford                                             /s/ Jill Nicole Ford
                                 Trent Dwight Ford                                                 Jill Nicole Ford
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     March 17, 2021                                    Executed on     March 17, 2021
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                       page 6
                                Case: 21-10574                       Doc: 1   Filed: 03/17/21                Page: 7 of 105
                                                                                                                                                    3/17/21 11:48AM

Debtor 1   Trent Dwight Ford
Debtor 2   Jill Nicole Ford                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Jerry D. Brown OBA                                             Date         March 17, 2021
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Jerry D. Brown OBA #16815
                                Printed name

                                Jerry D. Brown, P. C.
                                Firm name

                                5500 N. Western Ave.
                                Suite 150
                                Oklahoma City, OK 73118
                                Number, Street, City, State & ZIP Code

                                Contact phone     (405) 841-1000                             Email address         jdbrownpc@sbcglobal.net
                                OBA #16815 OK
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 7
                                         Case: 21-10574                       Doc: 1             Filed: 03/17/21                     Page: 8 of 105
                                                                                                                                                                                 3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                   Trent Dwight Ford
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Jill Nicole Ford
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             768,000.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $             135,088.54

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             903,088.54

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             801,899.16

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          1,558,226.92


                                                                                                                                     Your total liabilities $             2,360,126.08


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                7,635.66

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              10,856.40

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                    Case: 21-10574                   Doc: 1    Filed: 03/17/21            Page: 9 of 105
                                                                                                                                        3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                        $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:
       9a. Domestic support obligations (Copy line 6a.)                                                   $

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $

       9d. Student loans. (Copy line 6f.)                                                                 $

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$


       9g. Total. Add lines 9a through 9f.                                                           $




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information             page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                        Case: 21-10574                           Doc: 1           Filed: 03/17/21                Page: 10 of 105
                                                                                                                                                                            3/17/21 11:48AM


 Fill in this information to identify your case and this filing:

 Debtor 1                    Trent Dwight Ford
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Jill Nicole Ford
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      WESTERN DISTRICT OF OKLAHOMA

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        16813 Little Leaf Lane                                                         Single-family home                           Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                          the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                    Current value of the      Current value of the
        Edmond                            OK        73012-0000                         Land                                         entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                                $768,000.00                 $768,000.00
                                                                                       Timeshare
                                                                                                                                    Describe the nature of your ownership interest
                                                                                       Other                                        (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one      a life estate), if known.
                                                                                       Debtor 1 only                                JOINT TENANCY
        Oklahoma                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                        Check if this is community property
                                                                                       At least one of the debtors and another          (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                LOT 460, BLK 23, ROSE CREEK BLOCKS 23-24, THE FAIRWAYS ADDN
                                                                                TO CITY OF OKLAHOMA CITY, OKLAHOMA COUNTY, OKLAHOMA


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $768,000.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                      page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                   Case: 21-10574                       Doc: 1            Filed: 03/17/21              Page: 11 of 105
                                                                                                                                                                       3/17/21 11:48AM

 Debtor 1        Trent Dwight Ford
 Debtor 2        Jill Nicole Ford                                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       CADILLAC                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      ESCALADE ESV                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2019                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:                    5000                Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         PURCHASED FOR BUSINESS
         USE; CO-OWNED WITH OLIVER                                   Check if this is community property                              $64,000.00                   $64,000.00
         & OLIVIA CHILDREN APPAREL,                                  (see instructions)

         INC.


  3.2    Make:       CADILLAC                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      UTILITY XT5                                     Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only                                            Current value of the        Current value of the
         Approximate mileage:           UNKNOWN                      Debtor 1 and Debtor 2 only                               entire property?            portion you own?
         Other information:                                          At least one of the debtors and another
         BARE LEGAL TITLE-- DEBTOR
         2 IS ON THE LOAN AND THE                                    Check if this is community property                                        $0.00                      $0.00
         TITLE TO HER MOTHER'S                                       (see instructions)

         VEHICLE; HER MOTHER
         DRIVES AND MAKES THE
         PAYMENTS


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                   $64,000.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                      Current value of the
                                                                                                                                                        portion you own?
                                                                                                                                                        Do not deduct secured
                                                                                                                                                        claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    MISC. HOUSEHOLD GOODS AND FURNISHINGS                                                                                           $13,050.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    MISC. ELECTRONICS USED IN HOUSEHOLD                                                                                             $12,100.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                            page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21       Page: 12 of 105
                                                                                                                                                  3/17/21 11:48AM

 Debtor 1       Trent Dwight Ford
 Debtor 2       Jill Nicole Ford                                                                    Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    BOOKS, ART, AND DVD'S                                                                                          $600.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    TREADMILL; WEIGHTS AND WEIGHT BENCH; BICYCLES;
                                    ECHOLON STATIONARY BIKE                                                                                      $3,900.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    DBOL HANDBAG LOUIS VUITTON SD4137 (1100.00)
                                    DBHB HANDBAG LOUIS VUITTON SD3145 (550.00)
                                    DBOL HANDBAG LOUIS VUITTON GI2149 (1100.00)
                                    DBOL HANDBAG LOUIS VUITTON SD4116 (550.00)
                                    DBOL HANDBAG LOUIS VUITTON SD4108 (850.00)
                                    DBOL HANDBAG LOUIS VUITTON AR4145 (650.00)
                                    DBOL HANDBAG LOUIS VUITTON SD4178 (850.00)
                                    DBOL HANDBAG LOUIS VUITTON SF3165 (650.00)
                                    DBOL HANDBAG LOUIS VUITTON SD0270 (650.00)
                                    DBOL HANDBAG LOUIS VUITTON SD0250 (400.00)
                                    DBOL HANDBAG LOUIS VUITTON FH3280 (400.00)
                                    DBOL HANDBAG LOUIS VUITTON SD4169 (400.00)
                                    DBOL HANDBAG LOUIS VUITTON DR0169 (550.00)
                                    DBOL HANDBAG LOUIS VUITTON FL3290 (650.00)
                                    DBOL HANDBAG GIVENCHY BLACK SHOULDER BAG (200.00)                                                            $9,500.00


                                    MISC. WEARING APPAREL                                                                                        $5,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    PENDANT DBHB JEWELRY; 1.5 CT RBC K/SI 1 (3500.00)
                                    EARRINGS DBDB JEWELRY; 3.00CTW RBC STUDS (6500.00)
                                    RING DBHB JEWELRY; 3.01 CT RBC J/VS2 IN 14KT ROSE GOLD
                                    MOUNTING (16000.00_                                                                                        $26,000.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No

Official Form 106A/B                                                  Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                           Case: 21-10574                               Doc: 1                 Filed: 03/17/21    Page: 13 of 105
                                                                                                                                                                        3/17/21 11:48AM

 Debtor 1         Trent Dwight Ford
 Debtor 2         Jill Nicole Ford                                                                                               Case number (if known)

        Yes. Describe.....

                                            2 DOGS                                                                                                                           $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                           $70,150.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                    CASH ON
                                                                                                                                    HAND                                 $100.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       CHECKING                                MIDFIRST BANK 7325                                                     $813.79



                                              17.2.       SAVINGS                                 MIDFIRST BANK 1991                                                         $1.32



                                              17.3.       CHECKING                                OKLAHOMA'S CREDIT UNION 6250                                               $4.91



                                              17.4.       SAVINGS                                 OKLAHOMA'S CREDIT UNION 6240                                               $5.00



                                              17.5.       CHECKING                                CITIZEN'S BANK 8689                                                      $13.52


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                % of ownership:


Official Form 106A/B                                                                       Schedule A/B: Property                                                             page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                       Case: 21-10574                Doc: 1         Filed: 03/17/21             Page: 14 of 105
                                                                                                                                                        3/17/21 11:48AM

 Debtor 1         Trent Dwight Ford
 Debtor 2         Jill Nicole Ford                                                                            Case number (if known)


                                            OLIVER AND OLIVIA CHILDREN APPAREL, INC.,
                                            AN OKLAHOMA CORPORATION XX-XXXXXXX
                                            (BUSINESS IS CURRENTLY IN CHAPTER 7
                                            BANKRUPTCY IN THE WESTERN DISTRICT OF
                                            OKLAHOMA)                                                                100        %                      Unknown


                                            PRINTED TEES SHIRT COMPANY, AN
                                            OKLAHOMA CORPORATION (NEW BUSINESS;
                                            HAS NOT STARTED UP) XX-XXXXXXX                                           100        %                      Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
        No
        Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                          Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.




Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                      Case: 21-10574                         Doc: 1             Filed: 03/17/21                     Page: 15 of 105
                                                                                                                                                                            3/17/21 11:48AM

 Debtor 1        Trent Dwight Ford
 Debtor 2        Jill Nicole Ford                                                                                                Case number (if known)

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                              2020 FEDERAL AND STATE INCOME TAX                                         FEDERAL AND
                                                                  RETURNS HAVE NOT BEEN FILED                                              STATE                           Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
        No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                                        Beneficiary:                             Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................             $938.54


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.




Official Form 106A/B                                                           Schedule A/B: Property                                                                             page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                        Case: 21-10574                          Doc: 1                Filed: 03/17/21                      Page: 16 of 105
                                                                                                                                                                            3/17/21 11:48AM

 Debtor 1         Trent Dwight Ford
 Debtor 2         Jill Nicole Ford                                                                                                      Case number (if known)

 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $768,000.00
 56. Part 2: Total vehicles, line 5                                                                           $64,000.00
 57. Part 3: Total personal and household items, line 15                                                      $70,150.00
 58. Part 4: Total financial assets, line 36                                                                     $938.54
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $135,088.54               Copy personal property total      $135,088.54

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $903,088.54




Official Form 106A/B                                                               Schedule A/B: Property                                                                         page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1          Filed: 03/17/21            Page: 17 of 105
                                                                                                                                                           3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                Trent Dwight Ford
                         First Name                         Middle Name                  Last Name

 Debtor 2                Jill Nicole Ford
 (Spouse if, filing)     First Name                         Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

      16813 Little Leaf Lane Edmond, OK                              $768,000.00                               $127,108.84      Okla. Stat. tit. 31, §§
      73012 Oklahoma County                                                                                                     1(A)(1),(2); Okla. Stat. tit. 31, §
      LOT 460, BLK 23, ROSE CREEK                                                           100% of fair market value, up to    2
      BLOCKS 23-24, THE FAIRWAYS                                                            any applicable statutory limit
      ADDN TO CITY OF OKLAHOMA CITY,
      OKLAHOMA COUNTY, OKLAHOMA
      Line from Schedule A/B: 1.1

      MISC. HOUSEHOLD GOODS AND                                       $13,050.00                                $13,050.00      Okla. Stat. tit. 31, § 1(A)(3)
      FURNISHINGS
      Line from Schedule A/B: 6.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      MISC. ELECTRONICS USED IN                                       $12,100.00                                $12,100.00      Okla. Stat. tit. 31, § 1(A)(3)
      HOUSEHOLD
      Line from Schedule A/B: 7.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      MISC. WEARING APPAREL                                            $5,000.00                                  $5,000.00     Okla. Stat. tit. 31, § 1(A)(7)
      Line from Schedule A/B: 11.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1           Filed: 03/17/21            Page: 18 of 105
                                                                                                                                                              3/17/21 11:48AM



 Debtor 1    Trent Dwight Ford
 Debtor 2    Jill Nicole Ford                                                                             Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     CASH ON HAND                                                        $100.00                                    $100.00        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 16.1                                                                                                  Okla. Stat. tit. 31, § 1(A)(18)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     CHECKING: MIDFIRST BANK 7325                                        $813.79                                    $813.79        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.1                                                                                                  Okla. Stat. tit. 31, § 1(A)(18)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     SAVINGS: MIDFIRST BANK 1991                                            $1.32                                      $1.32       Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.2                                                                                                  Okla. Stat. tit. 31, § 1(A)(18)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     CHECKING: OKLAHOMA'S CREDIT                                            $4.91                                      $4.91       Okla. Stat. tit. 12, § 1171.1;
     UNION 6250                                                                                                                    Okla. Stat. tit. 31, § 1(A)(18)
     Line from Schedule A/B: 17.3                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     SAVINGS: OKLAHOMA'S CREDIT                                             $5.00                                      $5.00       Okla. Stat. tit. 12, § 1171.1;
     UNION 6240                                                                                                                    Okla. Stat. tit. 31, § 1(A)(18)
     Line from Schedule A/B: 17.4                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     CHECKING: CITIZEN'S BANK 8689                                        $13.52                                     $13.52        Okla. Stat. tit. 12, § 1171.1;
     Line from Schedule A/B: 17.5                                                                                                  Okla. Stat. tit. 31, § 1(A)(18)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                      Case: 21-10574                  Doc: 1            Filed: 03/17/21             Page: 19 of 105
                                                                                                                                                                 3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                   Trent Dwight Ford
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Jill Nicole Ford
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     ALLY FINANCIAL                           Describe the property that secures the claim:                 $93,733.00               $64,000.00           $29,733.00
         Creditor's Name                          2019 CADILLAC ESCALADE ESV
                                                  5000 miles
                                                  PURCHASED FOR BUSINESS USE;
                                                  CO-OWNED WITH OLIVER & OLIVIA
         P O BOX 380981                           CHILDREN APPAREL, INC.
                                                  As of the date you file, the claim is: Check all that
         BLOOMINGTON, MN                          apply.
         55438                                        Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)   TRADE DEBT
       community debt

 Date debt was incurred          11-2020                   Last 4 digits of account number        4863




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                      Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 20 of 105
                                                                                                                                                          3/17/21 11:48AM



 Debtor 1 Trent Dwight Ford                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Jill Nicole Ford
               First Name                  Middle Name                      Last Name


 2.2     DIAMOND BANK 2, LLC                        Describe the property that secures the claim:                    $27,300.00        $26,000.00       $1,300.00
         Creditor's Name                            PENDANT DBHB JEWELRY; 1.5 CT
                                                    RBC K/SI 1 (3500.00)
                                                    EARRINGS DBDB JEWELRY;
                                                    3.00CTW RBC STUDS (6500.00)
                                                    RING DBHB JEWELRY; 3.01 CT
                                                    RBC J/VS2 IN 14KT ROSE GOLD
         1021 E. BROADWAY                           MOUNTING (16000.00_
                                                    As of the date you file, the claim is: Check all that
         SUITE A                                    apply.
         COLUMBIA, MO 65201                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   POSSESSORY SECURITY INTEREST
       community debt

 Date debt was incurred          02-2021                     Last 4 digits of account number         1013

 2.3     DIAMOND BANK 2, LLC                        Describe the property that secures the claim:                      $9,975.00        $9,500.00         $475.00
         Creditor's Name                            DBOL HANDBAG LOUIS VUITTON
                                                    SD4137 (1100.00)
                                                    DBHB HANDBAG LOUIS VUITTON
                                                    SD3145 (550.00)
                                                    DBOL HANDBAG LOUIS VUITTON
                                                    GI2149 (1100.00)
                                                    DBOL HANDBAG LOUIS VUITTON
                                                    SD4116 (550.00)
                                                    DBOL HANDBAG LOUIS VUITTON
                                                    SD4108 (850.00)
         1021 E. BROADWAY                           DBOL HANDBAG LOUIS
                                                    As of the date you file, the claim is: Check all that
         SUITE A                                    apply.
         COLUMBIA, MO 65201                              Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   POSSESSSORY SECURITY INTEREST
       community debt

 Date debt was incurred          02-24-2021                  Last 4 digits of account number         1027




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                      Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 21 of 105
                                                                                                                                                              3/17/21 11:48AM



 Debtor 1 Trent Dwight Ford                                                                                   Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Jill Nicole Ford
               First Name                  Middle Name                      Last Name


 2.4     FIRST FIDELITY BANK                        Describe the property that secures the claim:                    $30,000.00                 $0.00     $30,000.00
         Creditor's Name                            2017 CADILLAC UTILITY XT5
                                                    UNKNOWN miles
                                                    BARE LEGAL TITLE-- DEBTOR 2 IS
                                                    ON THE LOAN AND THE TITLE TO
                                                    HER MOTHER'S VEHICLE; HER
                                                    MOTHER DRIVES AND MAKES THE
         PO BOX 32282                               PAYMENTS
                                                    As of the date you file, the claim is: Check all that
         OKLAHOMA CITY, OK                          apply.
         73123                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11-2020                     Last 4 digits of account number         XXXX

 2.5     MIDFIRST BANK                              Describe the property that secures the claim:                   $640,891.16           $768,000.00             $0.00
         Creditor's Name                            16813 Little Leaf Lane Edmond, OK
                                                    73012 Oklahoma County
                                                    LOT 460, BLK 23, ROSE CREEK
                                                    BLOCKS 23-24, THE FAIRWAYS
                                                    ADDN TO CITY OF OKLAHOMA
                                                    CITY, OKLAHOMA COUNTY,
         PO BOX 268879                              OKLAHOMA
                                                    As of the date you file, the claim is: Check all that
         OKLAHOMA CITY, OK                          apply.
         73126                                           Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          11-2020                     Last 4 digits of account number         5100


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $801,899.16
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $801,899.16

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                     Case: 21-10574                    Doc: 1             Filed: 03/17/21                Page: 22 of 105
                                                                                                                                                                            3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                   Trent Dwight Ford
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Jill Nicole Ford
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          AFFIRM INC.                                             Last 4 digits of account number         6GF8                                                        $3,738.02
              Nonpriority Creditor's Name
              30 NISABELLA STREET                                     When was the debt incurred?             4/20
              FLOOR 4
              PITTSBURGH, PA 15212
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   LINE OF CREDIT




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                              27491                                                Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 23 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.2      ALBERT, WHITNEY                                            Last 4 digits of account number                                                          $524.84
          Nonpriority Creditor's Name
          777 E 15TH ST, # 452                                       When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.3      ALVARADO, JOSEPH                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1626 NW 8TH ST                                             When was the debt incurred?
          OKLAHOMA CITY, OK 73106
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.4      AMAZON LENDING                                             Last 4 digits of account number                                                      $55,147.17
          Nonpriority Creditor's Name
          AMAZON CAPITAL                                             When was the debt incurred?
          2201 WESTLAKE AVE.
          SEATTLE, WA 98103
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 24 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.5      AMERICAN EXPRESS                                           Last 4 digits of account number       2007                                             $3,839.61
          Nonpriority Creditor's Name
          PO BOX 297879                                              When was the debt incurred?           3/20
          FORT LAUDERDALE, FL
          33329-7879
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.6      APPLE CARD-GS BANK USA                                     Last 4 digits of account number       1917                                             $2,985.00
          Nonpriority Creditor's Name
          LOCKBOX 6112                                               When was the debt incurred?
          PO BOX 7247
          PHILADELPHIA, PA 19170
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.7      ATT MOBILITY                                               Last 4 digits of account number       7021                                             $1,028.90
          Nonpriority Creditor's Name
          PO BOX 6463                                                When was the debt incurred?
          CAROL STREAM, IL 60197
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 25 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.8      BAKKE, SARAH                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          316 E. GREENWOOD LN                                        When was the debt incurred?
          MUSTANG, OK 73064
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.9      BIGGS, MOLLY                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11100 N. 19TH ST                                           When was the debt incurred?
          FREDERICK, OK 73542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 0        BLANKENSHIP, MADISON                                       Last 4 digits of account number                                                          $776.00
          Nonpriority Creditor's Name
          1201 COVELL VILLAGE DR., #219                              When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE776.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 26 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1      BLUE CROSS BLUE SHIELD
 1        OKLAHOMA                                                   Last 4 digits of account number                                                      $10,043.58
          Nonpriority Creditor's Name
          PO BOX 650615                                              When was the debt incurred?
          DALLAS, TX 75265-0615
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.1
 2        BOUNDS, TERA                                               Last 4 digits of account number                                                        $1,066.00
          Nonpriority Creditor's Name
          4713 SE 19TH                                               When was the debt incurred?
          OKLAHOMA CITY, OK 73115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.1
 3        BURCHAM, BRODY                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5757 W. HEFNER RD, #1204                                   When was the debt incurred?
          OKLAHOMA CITY, OK 73162
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 27 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 4        CALDERON, JESSIE                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2701 NW 18TH ST.                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 5        CAPITAL ONE BANK USA                                       Last 4 digits of account number       4883                                             $1,908.00
          Nonpriority Creditor's Name
          PO BOX 31293                                               When was the debt incurred?           10/18
          SALT LAKE CITY, UT 84131
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 6        CASTLEBERRY, STEPHANIE                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13331 N MACARTHUR BLVD, #109                               When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 28 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 7        CASTRO, SELENE                                             Last 4 digits of account number                                                          $555.84
          Nonpriority Creditor's Name
          1036 SW 30TH ST.                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.1
 8        CATER, SHANNA                                              Last 4 digits of account number                                                          $277.00
          Nonpriority Creditor's Name
          13909 JOSHUA ST.                                           When was the debt incurred?
          KINGSTON, OK 73439
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.1
 9        CHRIS MARBLE                                               Last 4 digits of account number                                                        $4,995.00
          Nonpriority Creditor's Name
          CMM FINANCIAL                                              When was the debt incurred?
          3535 NW 58TH STREET
          SUITE 765
          OKLAHOMA CITY, OK 73112
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE/ SERVICES RENDERED




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 29 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.2
 0        CITICARDS CBNA                                             Last 4 digits of account number       6069                                               $753.00
          Nonpriority Creditor's Name
          5800 S. CORPORATE PL                                       When was the debt incurred?           6/19
          SIOUX FALLS, SD 57108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.2
 1        CITIZENS BANK                                              Last 4 digits of account number                                                     $175,000.00
          Nonpriority Creditor's Name
          1 EAST FIRST STREET                                        When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.2
 2        COMENITY BANK - MAURICES                                   Last 4 digits of account number       4896                                                   $0.00
          Nonpriority Creditor's Name
          PO BOX 182789                                              When was the debt incurred?           3/15
          COLUMBUS, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 30 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.2
 3        COUGHLIN, KACEY                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          224 EAST BLOSSOM DR                                        When was the debt incurred?
          MIDWEST CITY, OK 73110
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.2
 4        COX BUSINESS                                               Last 4 digits of account number       3802                                             $1,076.66
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          PO BOX 1259
          OAKS, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.2
 5        COX BUSINESS                                               Last 4 digits of account number       1601                                               $566.62
          Nonpriority Creditor's Name
          PO BOX 1259                                                When was the debt incurred?
          OAKS, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 31 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.2
 6        COX, MELISSA                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5006 SE 47TH ST                                            When was the debt incurred?
          LAWTON, OK 73501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.2
 7        CREDIT ONE BANK                                            Last 4 digits of account number       1680                                             $1,108.00
          Nonpriority Creditor's Name
          PO BOX 98872                                               When was the debt incurred?           10/15
          LAS VEGAS, NV 89193-8872
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.2
 8        CRIBLEY, KARSON                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2028 3 STARS RD                                            When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 32 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.2
 9        DAVIS, CHEYENNE                                            Last 4 digits of account number                                                          $597.83
          Nonpriority Creditor's Name
          6229 NW 63RD ST., # D                                      When was the debt incurred?
          WARR ACRES, OK 73132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE597.83


 4.3
 0        DEPT OF ED/NELNET                                          Last 4 digits of account number       6732                                           $51,808.00
          Nonpriority Creditor's Name
          PO BOX 82561                                               When was the debt incurred?           9/18
          LINCOLN, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         STUDENT LOAN
 4.3
 1        DEPT OF ED/NELNET                                          Last 4 digits of account number       6732                                           $29,928.00
          Nonpriority Creditor's Name
          PO BOX 82561                                               When was the debt incurred?
          LINCOLN, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         STUDENT LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 33 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.3
 2        DISCOVER FINANCIAL                                         Last 4 digits of account number       5281                                             $2,540.00
          Nonpriority Creditor's Name
          PO BOX 15316                                               When was the debt incurred?           5/19
          WILMINGTON, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.3
 3        EIRWIN, HOPE                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          401 W COVELL RD, # 2026                                    When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.3
 4        ELAN FINANCIAL                                             Last 4 digits of account number       3012                                                   $0.00
          Nonpriority Creditor's Name
          CB DISPUTES                                                When was the debt incurred?           8/13
          PO BOX 108
          SAINT LOUIS, MO 63101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 34 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.3
 5        ELLIOTT, EMILEIGH                                          Last 4 digits of account number                                                            $85.00
          Nonpriority Creditor's Name
          508 NW 51ST ST.                                            When was the debt incurred?
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.3
 6        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       2261                                               $705.60
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           12-08-20
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.3
 7        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       7121                                             $2,157.90
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           12-16-20
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 35 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.3
 8        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       4104                                             $3,171.59
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           12-21-20
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.3
 9        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       4426                                             $1,749.89
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           12-29-20
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 0        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       4102                                             $2,786.41
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           01-06-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 36 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.4
 1        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       1803                                             $3,947.84
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           01-12-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 2        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       3429                                             $3,085.95
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           01-20-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 3        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       7880                                             $2,299.02
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           01-26-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 37 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.4
 4        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       9646                                             $2,808.28
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           02-03-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 5        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       8469                                             $2,387.57
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           02-10-2021
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 6        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       4408                                             $1,956.64
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           02-16-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 38 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.4
 7        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       8472                                               $869.12
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           02-24-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 8        EXPRESS SERVICES, INC.                                     Last 4 digits of account number       5361                                               $801.56
          Nonpriority Creditor's Name
          PO BOX 203901                                              When was the debt incurred?           03-13-21
          DALLAS, TX 75320-3901
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.4
 9        FIRST PREMIER BANK                                         Last 4 digits of account number       7264                                                   $6.00
          Nonpriority Creditor's Name
          3820 N. LOUISE                                             When was the debt incurred?           11/13
          SIOUX FALLS, SD 57107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 39 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.5
 0        FLORES, NAYSHA                                             Last 4 digits of account number                                                            $88.54
          Nonpriority Creditor's Name
          402 W. COVELL RD, #326                                     When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.5
 1        FORD, KEAGAN                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          400 W EDMOND RD                                            When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.5
 2        FORMAN, HANNAH                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          100 N BLACKWELDER                                          When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 40 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.5
 3        FOX CAPITAL                                                Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          1920 E. HALLANDALE BEACH                                   When was the debt incurred?
          BLVD.
          HALLANDALE, FL 33009
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.5
 4        FRAZIER, CHASITY                                           Last 4 digits of account number                                                          $544.60
          Nonpriority Creditor's Name
          9108 SUNCOUNTRY DR.                                        When was the debt incurred?
          MIDWEST CITY, OK 73130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.5
 5        GOODSON, TAYLOR                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11020 SW 6TH ST                                            When was the debt incurred?
          YUKON, OK 73099
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 41 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.5
 6        GRAPHIC SOLUTIONS                                          Last 4 digits of account number       0175                                               $678.02
          Nonpriority Creditor's Name
          4601 SPRING VALLEY RD.                                     When was the debt incurred?
          DALLAS, TX 75244
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.5
 7        HANEY, CRYSTAL                                             Last 4 digits of account number                                                          $949.30
          Nonpriority Creditor's Name
          1229 MORRISON TRAIL                                        When was the debt incurred?
          EDMOND, OK 73012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.5
 8        HANEY, SARAH                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          12831 STRATFORD DR,, #234                                  When was the debt incurred?
          OKLAHOMA CITY, OK 73120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 42 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.5      HEARTLAND PAYROLL
 9        SOLUTIONS                                                  Last 4 digits of account number                                                      $17,732.49
          Nonpriority Creditor's Name
          90 LINDEN OAKS                                             When was the debt incurred?
          SUITE 110
          ROCHESTER, NY 14625
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE SERVICES RENDERED


 4.6
 0        HENRY, MADISON                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2301 TUSCAN LANE                                           When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.6
 1        HERRING, JOHN                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2701 WINDSOR BLVD                                          When was the debt incurred?
          OKLAHOMA CITY, OK 73127
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 43 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.6
 2        HMF CAPITAL GROUP                                          Last 4 digits of account number                                                     $120,000.00
          Nonpriority Creditor's Name
          MOE LENDING                                                When was the debt incurred?
          368 NEW HEMPSTEAD STE 217
          NEW CITY, NY 10956
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.6
 3        HOEBING, EMILY                                             Last 4 digits of account number                                                          $273.75
          Nonpriority Creditor's Name
          1608 NW 39TH ST.                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.6
 4        HUMPHREY, CHELSEA                                          Last 4 digits of account number                                                          $450.59
          Nonpriority Creditor's Name
          16500 MOORGATE LANE                                        When was the debt incurred?
          EDMOND, OK 73012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 44 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.6
 5        JOHNSON PLASTICS                                           Last 4 digits of account number       8339                                           $11,920.60
          Nonpriority Creditor's Name
          PO BOX 74576                                               When was the debt incurred?
          CLEVELAND, OH 44194
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.6
 6        JONES, SHAWNA                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4713 SE 19TH ST.                                           When was the debt incurred?
          DEL CITY, OK 73115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.6
 7        KOLB, JILLIAN                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          304 N. BROADWAY                                            When was the debt incurred?
          CRESCENT, OK 73028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 45 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.6
 8        LAWRENCE, KRISTIN                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          9211 N. COUNCIL RD, #313                                   When was the debt incurred?
          OKLAHOMA CITY, OK 73132
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.6
 9        LOPEZ, VANESSA                                             Last 4 digits of account number                                                          $906.93
          Nonpriority Creditor's Name
          1109 E KATY DR.                                            When was the debt incurred?
          ALTUS, OK 73521
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.7
 0        MAIN STREET LOAN                                           Last 4 digits of account number                                                     $429,272.36
          Nonpriority Creditor's Name
          CITIZENS BANK                                              When was the debt incurred?
          1 E. 1ST STREET
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 46 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.7
 1        MCKINNEY, CHEYENNE                                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          6050 S. BANNER RD                                          When was the debt incurred?
          EL RENO, OK 73036
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.7
 2        MENASCO, GARRETT                                           Last 4 digits of account number                                                          $903.36
          Nonpriority Creditor's Name
          329895 E 940 RD                                            When was the debt incurred?
          LUTHER, OK 73054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.7
 3        MIDFIRST BANK                                              Last 4 digits of account number       0002                                           $50,000.00
          Nonpriority Creditor's Name
          501 NW GRAND BLVD                                          When was the debt incurred?           4/20
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 47 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.7
 4        MIDFIRST BANK                                              Last 4 digits of account number                                                      $97,300.00
          Nonpriority Creditor's Name
          PO BOX 26750                                               When was the debt incurred?           2020
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         TRADE DEBT/ PAYROLL PROTECTION
                                                                                         LOAN
                                                                                         DEBTOR HAS APPLIED FOR DEBT
              Yes                                                       Other. Specify   FOREGIVENESS


 4.7
 5        MIDFIRST SSB                                               Last 4 digits of account number       9800                                           $15,000.00
          Nonpriority Creditor's Name
          501 NW GRAND BLVD.                                         When was the debt incurred?           3/20
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.7
 6        MISSION IMPRINTABLES                                       Last 4 digits of account number       4929                                             $8,942.08
          Nonpriority Creditor's Name
          1604 CACTUS RD                                             When was the debt incurred?
          SAN DIEGO, CA 92154
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 48 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.7
 7        MURPHY, SHERRIAH                                           Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1600 KICKINGBIRD RD, #134                                  When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.7
 8        MYERS LAW GROUP                                            Last 4 digits of account number                                                        $7,457.50
          Nonpriority Creditor's Name
          4695 MACARTHUR COURT                                       When was the debt incurred?
          SUTE 200
          NEWPORT BEACH, CA 92660
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE/ LEGAL SERVICE RENDERED


 4.7
 9        NAVIENT                                                    Last 4 digits of account number                                                      $24,697.00
          Nonpriority Creditor's Name
          PO BOX 9655                                                When was the debt incurred?
          WILKES BARRE, PA 18773
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         STUDENT LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 49 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.8
 0        NEEL, KYLIE                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4 S. KELLY AVE                                             When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.8
 1        NGUYEN, DAVID                                              Last 4 digits of account number                                                          $418.88
          Nonpriority Creditor's Name
          13608 NANCY ANN DR.                                        When was the debt incurred?
          PIEDMONT, OK 73078
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.8
 2        NORDSTROM BANK                                             Last 4 digits of account number       1553                                               $500.00
          Nonpriority Creditor's Name
          13531 E. CALEY AVE                                         When was the debt incurred?           12/15
          ENGLEWOOD, CO 80111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 50 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.8
 3        OCEAN DEVELOPMENT                                          Last 4 digits of account number       B9;B15                                         $22,457.00
          Nonpriority Creditor's Name
          THE ALLEY AT PORT 164                                      When was the debt incurred?
          3825 NW 166TH STREET
          EDMOND, OK 73012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT; LEASE ARREARS


 4.8
 4        OG & E                                                     Last 4 digits of account number       2597                                               $304.23
          Nonpriority Creditor's Name
          3220 S. HIGH AVE.                                          When was the debt incurred?
          M 223
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.8
 5        OG & E                                                     Last 4 digits of account number       0885                                               $480.70
          Nonpriority Creditor's Name
          3220 S. HIGH AVE.                                          When was the debt incurred?
          M 322
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 51 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.8
 6        OG & E                                                     Last 4 digits of account number       5080                                               $216.43
          Nonpriority Creditor's Name
          3220 S. HIGH AVE                                           When was the debt incurred?
          M 322
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.8
 7        OG & E                                                     Last 4 digits of account number       5072                                                 $90.41
          Nonpriority Creditor's Name
          3220 S. HIGH AVE                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.8
 8        OG & E                                                     Last 4 digits of account number       3360                                               $276.89
          Nonpriority Creditor's Name
          3220 S. HIGH                                               When was the debt incurred?
          M 322
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 52 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.8
 9        OG & E                                                     Last 4 digits of account number       1324                                               $338.47
          Nonpriority Creditor's Name
          3220 S. HIGH AVE                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73129
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.9      OKLAHOMA DEPARTMENT OF
 0        LABOR                                                      Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3017 N. STILES AVE. STE. 100                               When was the debt incurred?
          OKLAHOMA CITY, OK 73105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY; NO AMOUNT OWED


 4.9
 1        OKLAHOMA NATURAL GAS                                       Last 4 digits of account number       3591                                             $1,060.07
          Nonpriority Creditor's Name
          401 N HARVEY                                               When was the debt incurred?
          OKLAHOMA CITY, OK 73102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 53 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.9
 2        OKLAHOMA'S CREDIT UNION                                    Last 4 digits of account number       0391                                             $1,920.00
          Nonpriority Creditor's Name
          PO BOX 24027                                               When was the debt incurred?
          OKLAHOMA CITY, OK 73124
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE LINE OF CREDIT


 4.9
 3        OKLAHOMAS CREDIT UNION                                     Last 4 digits of account number       0003                                             $2,394.00
          Nonpriority Creditor's Name
          PO BOX 24027                                               When was the debt incurred?           1/20
          OKLAHOMA CITY, OK 73124-0027
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.9
 4        PACHECO, KORI                                              Last 4 digits of account number                                                            $50.00
          Nonpriority Creditor's Name
          1135 1/2 NW 96TH ST.                                       When was the debt incurred?
          OKLAHOMA CITY, OK 73114
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 54 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.9
 5        PAIGE, HUNTER                                              Last 4 digits of account number                                                          $295.20
          Nonpriority Creditor's Name
          409 E BLACKWELL AVE                                        When was the debt incurred?
          BLACKWELL, OK 74631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.9
 6        PARHAM, RAELYNN                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?
          OKLAHOMA CITY, OK 73120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.9
 7        PAYPAL WORKING CAPITAL                                     Last 4 digits of account number                                                        $1,952.07
          Nonpriority Creditor's Name
          ATTN: EXECUTIVE ESCALATION                                 When was the debt incurred?
          PO BOX 45950
          OMAHA, NE 68145-0950
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 55 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.9
 8        POOLE, DENNA                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2217 ASHLEY DR.                                            When was the debt incurred?
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.9
 9        RAMIREZ, MAYRA                                             Last 4 digits of account number                                                          $725.30
          Nonpriority Creditor's Name
          201 SE 89TH ST, #1313                                      When was the debt incurred?
          OKLAHOMA CITY, OK 73149
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 00       REAL, ASHLYN                                               Last 4 digits of account number                                                          $517.24
          Nonpriority Creditor's Name
          1001 N. DOUGLAS                                            When was the debt incurred?
          GUTHRIE, OK 73044
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 56 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 01       REVENUE BASED FINANCING                                    Last 4 digits of account number                                                      $23,271.59
          Nonpriority Creditor's Name
          257 E. 200 SOUTH                                           When was the debt incurred?
          STE 330
          SALT LAKE CITY, UT 84111
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.1
 02       RIOS, ELIZABETH                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3109 RANKIN TERR                                           When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.1
 03       ROBERTS, ANGELA                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1930 HERITAGE PARK DR., #129                               When was the debt incurred?
          OKLAHOMA CITY, OK 73120
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 57 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 04       RUTHERFORD, ANA                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5904 NW 50TH                                               When was the debt incurred?
          OKLAHOMA CITY, OK 73109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 05       RYLAND, JOHN                                               Last 4 digits of account number                                                            $96.00
          Nonpriority Creditor's Name
          11710 CIMARRON RD                                          When was the debt incurred?
          CRESCENT, OK 73028
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/FORMER EMPLOYEE


 4.1
 06       S & S ACTIVE WEAR                                          Last 4 digits of account number       7151                                           $79,466.32
          Nonpriority Creditor's Name
          220 REMINGTON BLVD                                         When was the debt incurred?
          BOLINGBROOK, IL 60440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 58 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 07       SANFORD, SKI                                               Last 4 digits of account number                                                          $554.04
          Nonpriority Creditor's Name
          1600 CHELSEA DR                                            When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 08       SAUNDERS, PAIGE                                            Last 4 digits of account number                                                          $651.82
          Nonpriority Creditor's Name
          220 E. 14TH ST.                                            When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 09       SCHOLL, AMBER                                              Last 4 digits of account number                                                          $712.00
          Nonpriority Creditor's Name
          1116 SWAN LAKE RD                                          When was the debt incurred?
          EDMOND, OK 73003
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 37 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 59 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 10       SCHOLL, ERICKA                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2008 LAZY BROOK TRAIL                                      When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 11       SHOPIFY LOAN                                               Last 4 digits of account number                                                        $4,368.27
          Nonpriority Creditor's Name
          150 ELGIN STREET                                           When was the debt incurred?
          8TH FLOOR
          OTTAWA, ONTARIO, CAN K2P 1L4
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.1      SMALL BUSINESS
 12       ADMINISTRATION                                             Last 4 digits of account number                                                     $150,000.00
          Nonpriority Creditor's Name
          ECONONMIC INJURY DISASTER                                  When was the debt incurred?
          RELIEF
          14925 KINGSPORT ROAD
          FORT WORTH, TX 76185
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   BUSINESS LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 38 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 60 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 13       SMITH, ANGELA                                              Last 4 digits of account number                                                        $1,615.60
          Nonpriority Creditor's Name
          329895 E 940 RD                                            When was the debt incurred?
          LUTHER, OK 73054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 14       SNOW, DILLON                                               Last 4 digits of account number                                                          $505.04
          Nonpriority Creditor's Name
          14300 N. PENN                                              When was the debt incurred?
          OKLAHOMA CITY, OK 73134
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 15       SNYDER, TRACY                                              Last 4 digits of account number                                                          $473.60
          Nonpriority Creditor's Name
          4713 SE 19TH ST.                                           When was the debt incurred?
          DEL CITY, OK 73115
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 39 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 61 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 16       SPIVEY, GABRIELLA                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          11708 NW 135TH ST                                          When was the debt incurred?
          PIEDMONT, OK 73078
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 17       SYNCB/ AT HOME DC                                          Last 4 digits of account number       0516                                               $646.00
          Nonpriority Creditor's Name
          PO BOX 965013                                              When was the debt incurred?           2/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.1
 18       SYNCB/EBAY                                                 Last 4 digits of account number       0044                                             $7,422.00
          Nonpriority Creditor's Name
          PO BOX 965013                                              When was the debt incurred?           6/19
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 40 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 62 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 19       SYNCB/GAP                                                  Last 4 digits of account number       0403                                                   $0.00
          Nonpriority Creditor's Name
          PO BOX 965005                                              When was the debt incurred?           6/19
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 20       SYNCB/PAYPAL CREDIT CARD                                   Last 4 digits of account number       0956                                             $7,786.00
          Nonpriority Creditor's Name
          PO BOX 965005                                              When was the debt incurred?           12/19
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE LINE OF CREDIT


 4.1
 21       SYNCB/PPC PAYPAL CREDIT                                    Last 4 digits of account number       0081                                             $3,954.00
          Nonpriority Creditor's Name
          PO BOX 965005                                              When was the debt incurred?           6/19
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE LINE OF CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 41 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 63 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 22       SYNCHRONY/SAMS                                             Last 4 digits of account number       1664                                             $1,643.00
          Nonpriority Creditor's Name
          PO BOX 965005                                              When was the debt incurred?           2/20
          ORLANDO, FL 32896
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE CREDIT CARD


 4.1
 23       TARGET/TD BANK                                             Last 4 digits of account number       4370                                               $705.00
          Nonpriority Creditor's Name
          NCD-0450                                                   When was the debt incurred?           6/19
          PO BOX 1470
          MINNEAPOLIS, MN 55440
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD


 4.1
 24       TATE, SHARIECE                                             Last 4 digits of account number                                                          $776.50
          Nonpriority Creditor's Name
          9501 1-35 SERVICE RD, #803                                 When was the debt incurred?
          MOORE, OK 73160
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 42 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 64 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 25       TAWATER, AVERY                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2611 EDGEWOOD DR                                           When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 26       TBOM FORTIVA                                               Last 4 digits of account number       0723                                             $1,801.00
          Nonpriority Creditor's Name
          PO BOX 105555                                              When was the debt incurred?           11/20
          ATLANTA, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   LINE OF CREDIT


 4.1
 27       TBOM FORTIVA                                               Last 4 digits of account number       0722                                             $3,172.00
          Nonpriority Creditor's Name
          PO BOX 105555                                              When was the debt incurred?           12/20
          ATLANTA, GA 30348
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   LINE OF CREDIT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 43 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 65 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 28       TELUKEVICH, SOPHIA                                         Last 4 digits of account number                                                            $40.00
          Nonpriority Creditor's Name
          2209 YORKSHIRE DR                                          When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 29       TFS SPORTSWEAR                                             Last 4 digits of account number       3553                                           $20,670.07
          Nonpriority Creditor's Name
          1991 N. POWERLINE RD                                       When was the debt incurred?
          POMPANO BEACH, FL 33069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT


 4.1
 30       US DEPT. OF EDUCATION                                      Last 4 digits of account number                                                        $8,086.00
          Nonpriority Creditor's Name
          PO BOX 5609                                                When was the debt incurred?
          GREENVILLE, TX 75403
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                         STUDENT LOAN




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 44 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 66 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 31       VALDIVIA, RAVEN                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4000 WHISPER CREEK DR.                                     When was the debt incurred?
          EDMOND, OK 73034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 32       VARNELL, DILLAN                                            Last 4 digits of account number                                                          $574.04
          Nonpriority Creditor's Name
          PO BOX 278                                                 When was the debt incurred?
          ARCADIA, OK 73007
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 33       VAUGHN, LEAH                                               Last 4 digits of account number                                                          $790.61
          Nonpriority Creditor's Name
          1441 NW 31ST ST.                                           When was the debt incurred?
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 45 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 67 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 34       VAUGHT, ARION                                              Last 4 digits of account number                                                          $588.80
          Nonpriority Creditor's Name
          5757 W. HEFNER RD                                          When was the debt incurred?
          OKLAHOMA CITY, OK 73162
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 35       VOEGELE, TAYLOR                                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          716 ASHWOOD LN                                             When was the debt incurred?
          MOORE, OK 73160
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 36       VON MAUR                                                   Last 4 digits of account number       2092                                               $329.00
          Nonpriority Creditor's Name
          6565 BRADY ST.                                             When was the debt incurred?
          DAVENPORT, IA 52806
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   CREDIT CARD




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 46 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 68 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 37       WARD, KERIDAN                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18820 ROLLING HILL WAY                                     When was the debt incurred?
          EDMOND, OK 73012
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 38       WARD, MIKE                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          18801 NORTH INDIAN MERIDIAN                                When was the debt incurred?
          LUTHER, OK 73054
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 39       WAYFAIR MASTERCARD                                         Last 4 digits of account number       0057                                             $5,000.00
          Nonpriority Creditor's Name
          PO BOX 6497                                                When was the debt incurred?           10/20
          SIOUX FALLS, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   TRADE DEBT




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 47 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 69 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 40       WEBB, BRYONNA                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5612 DUNLIN RD                                             When was the debt incurred?
          OKLAHOMA CITY, OK 73179
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 41       WF PREFERRED ACCOUNT                                       Last 4 digits of account number       2638                                             $1,387.00
          Nonpriority Creditor's Name
          PO BOX 14517                                               When was the debt incurred?           11/20
          DES MOINES, IA 50306
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   LINE OF CREDT


 4.1
 42       WILSON, ANGELA                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          8225 NW 112TH TERRACE                                      When was the debt incurred?
          OKLAHOMA CITY, OK 73162
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 48 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1            Filed: 03/17/21               Page: 70 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                               Case number (if known)

 4.1
 43       WILSON, DARRIN                                             Last 4 digits of account number                                                          $529.20
          Nonpriority Creditor's Name
          2700 SHADY TREE LN                                         When was the debt incurred?
          EDMOND, OK 73013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 44       WITHERS, MEGAN                                             Last 4 digits of account number                                                          $416.97
          Nonpriority Creditor's Name
          5434 #D N. HARVEY AVE                                      When was the debt incurred?
          OKLAHOMA CITY, OK 73118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE


 4.1
 45       WYANT, BRIANA                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          610 W. COLLEGE AVE                                         When was the debt incurred?
          BLACKWELL, OK 74631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 49 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                    Case: 21-10574                    Doc: 1              Filed: 03/17/21               Page: 71 of 105
                                                                                                                                                                        3/17/21 11:48AM

 Debtor 1 Trent Dwight Ford
 Debtor 2 Jill Nicole Ford                                                                                Case number (if known)

 4.1
 46        WYANT, HALEY                                              Last 4 digits of account number                                                                        $0.00
           Nonpriority Creditor's Name
           400 W EDMOND RD, #130                                     When was the debt incurred?
           EDMOND, OK 73003
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
               Debtor 1 only                                              Contingent
               Debtor 2 only                                              Unliquidated
               Debtor 1 and Debtor 2 only                                 Disputed
               At least one of the debtors and another               Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                     Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

               No                                                         Debts to pension or profit-sharing plans, and other similar debts

               Yes                                                        Other. Specify   NOTICE ONLY/ FORMER EMPLOYEE

 Part 3:       List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CHERYL HUSMANN                                                Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO BOX 7751                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 EDMOND, OK 73083
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JOE LIEBERMAN                                                 Line 4.53 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LIEBERMAN AND KLESTZICK LLP                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 71 S. CENTRAL AVE. 2ND FLOOR
 VALLEY STREAM, NY 11580
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.    Domestic support obligations                                                  6a.       $                          0.00
 Total
 claims
 from Part 1            6b.    Taxes and certain other debts you owe the government                          6b.       $                          0.00
                        6c.    Claims for death or personal injury while you were intoxicated                6c.       $                          0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                          0.00

                        6e.    Total Priority. Add lines 6a through 6d.                                      6e.       $                          0.00

                                                                                                                                 Total Claim
                        6f.    Student loans                                                                 6f.       $                  114,519.00
 Total
 claims
 from Part 2            6g.    Obligations arising out of a separation agreement or divorce that
                               you did not report as priority claims                                         6g.       $                          0.00
                        6h.    Debts to pension or profit-sharing plans, and other similar debts             6h.       $                          0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                               here.                                                                                   $                1,443,707.92

                        6j.    Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                1,558,226.92




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 50 of 50
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                     Case: 21-10574                         Doc: 1   Filed: 03/17/21         Page: 72 of 105
                                                                                                                                                        3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                  Trent Dwight Ford
                           First Name                         Middle Name               Last Name

 Debtor 2                  Jill Nicole Ford
 (Spouse if, filing)       First Name                         Middle Name               Last Name


 United States Bankruptcy Court for the:               WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                     State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       BEACON FUJNDING CORPORATION                                                   ACCOUNT BFC15515-01; 2019 POLYPRINT TEXJET
               3400 DUNDEE RD, # 180                                                         ECHO2 DIRECT TO GARMENT PRINTER; MISC.
               NORTHBROOK, IL 60062                                                          ASSORTED COLOR IN CARTRIDGES, 1L DARK
                                                                                             STANDARD PRETREATMENT; 2L CLEANING SOLUTION,
                                                                                             500 PIECE PROTECTION PAPER; SLEEVE AND ONESIE
                                                                                             PLATEN 6X12 IN.; 11X12.5 YOUTH AND TODDLER
                                                                                             PLATEN; 2019 STAHLS HOTRONIX FUSION HEAT
                                                                                             PRESS; 2019 ZIPPY DTG PRETREAT DELUXE;
                                                                                             RYOFILTER SCREEN FILTRATION SYSTEM W/PUMP;
                                                                                             LIGHT TABLE 25X36 YELLOW INSPECTION BOX;
                                                                                             SCREEN AND INK PRESS CARD; POLYPRINT LIGHT
                                                                                             AND POLUESTER PRETREATMENT. 24 PAYMENT OF
                                                                                             $1,113.67 BEGINNING 7/1/19; EXPIRES 7/01/21.

     2.2       BEACON FUNDING CORPORATION                                                    ACCOUT BFC15515-02; 2019 POLYPRINT TEXJET DTG
               3400 DUNDEE ROAD, SUITE 180                                                   PRINTER 13 X 20 PLATEN ASSORTED INKS,
               NORTHBROOK, IL 60062                                                          PRETREATMENT (HEAT PRESS), CLEANING SOLUTION,
                                                                                             RIP-CADLINK DIGITAL FACTORY POLYPRINT EDITION,
                                                                                             INK SET FOR POLYPRINT TEXJET ECHO 2; CYAN,
                                                                                             MAGENTA, YELLLOW, BLACK, WHITE POLYPRINT INK
                                                                                             CARTRIDGES 140MI; POLYPRINT DARK STANDARD
                                                                                             PRETREATMENT, POLYPRINT PROJECTOR PAPER. 24
                                                                                             PAYMENTS OF $793.56 BEGINNING 9/1/19 EXPIRES
                                                                                             9/1/21.

     2.3       BEACON FUNDING CORPORATION                                                    ACCOUNT BFC 15515-03; 2 EMBROIDERY MACHINES; 1
               3400 DUNDEE RD., #180                                                         HEAD 12 NEEDLE; SPRINT ZSK EMBROIDERY
               NORTHBROOK, IL 60062                                                          MACHINE; EXPIRES 12/2024.

     2.4       BROTHER INTERNATIONAL CORP.                                                   ACCOUNT GTX4-120; 36 MONTHS AT $879.94/MO.
               200 CROSSING BLVD.                                                            BEGINNING 9/16/19. GTX422 MACHINE; SCHULZE
               BRIDGEWATER, NJ 08807                                                         PRETREAT MACHINE; MAXX2G HEAT PRESS.



Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case: 21-10574                         Doc: 1   Filed: 03/17/21        Page: 73 of 105
                                                                                                                                       3/17/21 11:48AM

 Debtor 1       Trent Dwight Ford
 Debtor 2       Jill Nicole Ford                                                                 Case number (if known)



            Additional Page if You Have More Contracts or Leases

         Person or company with whom you have the contract or lease                    State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

   2.5      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-001; 36 MONTHS AT
            ONE DELL WAY                                                                 $460.80/MO. BEGINNING 5/27/20; DELL ORDER
            ROUND ROCK, TX 78682                                                         #635905069; 2 NVIDIA(R) GEFORCE(R) GTX 166OTI 6GB
                                                                                         GDDRD COMPUTER, ACCESSORIES AND SOFTWARE.

   2.6      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-002; 36 MONTHS AT $92.95/MO.
            ONE DELL WAY                                                                 BEGINNING 11/9/2020. DELL ORDER #735121419; DELL
            ROUND ROCK, TX 78682                                                         24 MONITOR - P2419H AND HARDWARE WARRANTY.

   2.7      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-003; 36 MONTHS AT $31.63/MO.
            ONE DELL WAY                                                                 BEGINNING 9/30/20. DELL ORDER #763078499; VOSTRO
            ROUND ROCK, TX 78682                                                         NOTEBOOK 3500.

   2.8      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-004; 36 MONTHS AT
            ONE DELL WAY                                                                 $103.84/MO. BEGINNING 12/14/20. DELL ORDER
            ROUND ROCK, TX 78682                                                         #782768260. VOSTRO NOTEBOOK 5502.

   2.9      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-005; 36 MONTHS AT $99.95/MO.
            ONE DELL WAY                                                                 BEGINNING 12/24/20; DELL ORDER #795084085, 5
            ROUND ROCK, TX 78682                                                         WACOM INTUOS PRO MEDIUM DIGITIZER - USB -
                                                                                         BLUETOOTH; COLOR DELUXE LASER PRINTER.

  2.10      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-006; 36 MONTHS AT $70.25/MO.
            ONE DELL WAY                                                                 BEGINNING 12/30/20. DELL ORDER #799133763. DELL
            ROUND ROCK, TX 78682                                                         24 MONITOR; 2 VOSTRO NOTEBOOK 5502 AND
                                                                                         ACCESSORIES.

  2.11      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-007. 36 MONTHS AT
            ONE DELL WAY                                                                 $264.67/MO. BEGINNING 1/14/21. DELL ORDER
            ROUND ROCK, TX 78682                                                         #810238708. XPS 8940; MCAFEE SECURITY
                                                                                         SUBSCRIPTION. ADDITIONAL SOFTWARE.

  2.12      DELL FINANCIAL SERVICES LLC                                                  LEASE NO. 003-9035251-008. 36 MONTHS AT
            ONE DELL WAY                                                                 $129.05/MO. BEGINNING 1/15/21. DELL ORDER
            ROUND ROCK, TX 78682                                                         #810790856. 4 VOSTRO NOTEBOOK 5502.

  2.13      GENEVA CAPITAL LLC                                                           ACCOUNT 67391 S5; EQUIPMENT LEASE FOR OK-10 66"
            1311 BROADWAY STREET                                                         CONVEYER PRACTIX ROTARY HEAT TRAN; EXPIRES
            ALEXANDRIA, MN 56308                                                         11-25-2023

  2.14      GENEVA CAPITAL LLC                                                           ACCOUNT 67931 S4; EQUIPMENT LEASE FOR EPSON
            1311 BROADWAY STREET                                                         F9370PS SURE COLOR 64"DYE SUB PRINTER. BEGAN
            ALEXANDRIA, MN 56308                                                         7/25/20; 37 PAYMENTS; EXPIRES 08-25-23

  2.15      GENEVA CAPITAL LLC                                                           ACCOUNT 67391S3; 1 HEAD 12 NEEDLE; 4-SPRINT ZSK
            1311 BROADWAY STREET                                                         EMBROIDERY MACHINE, ZSK SPRINT STAND; 2300
            ALEXANDRIA, MN 56308                                                         WATTS CAP. STEP UP TRANS; STARTER KIT BACKING
                                                                                         BOBBINS; STARTER KIT THREAD 16 COLORISACORD.
                                                                                         BEGAN 1/20/20; 61 PAYMENTS OF $688.00 TERM ENDS
                                                                                         04-20-25




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                   Case: 21-10574                         Doc: 1   Filed: 03/17/21        Page: 74 of 105
                                                                                                                                       3/17/21 11:48AM

 Debtor 1       Trent Dwight Ford
 Debtor 2       Jill Nicole Ford                                                                 Case number (if known)



            Additional Page if You Have More Contracts or Leases

       Person or company with whom you have the contract or lease                      State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

  2.16      GENEVA CAPITAL LLC                                                           ACCOUNT 67391S2; EQUIPMENT LEASE FOR
            1311 BROADWAY STREET                                                         MRPK-950 FOLDING MACHINE AMSCOMATIC;
            ALEXANDRIA, MN 56308                                                         MRPAB-9000 AUTOMATIC BAGGER; AMSIC-120
                                                                                         AMSCOMATIC INCLINE CONVEYOR 14"; BEGAN
                                                                                         04-01-20; 60 PAYMENTS OF $1,794.00; EXPIRES 06-01-25

  2.17      GENEVA CAPITAL LLC                                                           ACCOUNT 67391S; EQUIPMENT LEASE FOR DIAMOND
            1311 BROADWAY STREET                                                         BACK E10 STATION 8 COLOR; AIR SUPPLY/ELEC
            ALEXANDRIA, MN 56308                                                         POWER; FUSION DRYER 1 PHASE; 1' CONVEYOR
                                                                                         EXTENSION FOR 36" FUSION; RED CHILI D 20" X 24"
                                                                                         3PH QUARTZ FLASH; EXT. COMMUN CABLE FOR
                                                                                         FLASH UNIT; 23" X 31" PRINT FRAME O.D. M&R TRI-LOC
                                                                                         REG SYSTEM; 31" X 40" METAL HALIDE; LED
                                                                                         DIMMABLE TOUCH BUTTON LIGHT TABLE; USED 7.5HP
                                                                                         SCREW DRIVE COMPRESSOR SINGLE PHASE; BEGAN
                                                                                         1/10/20; 60 PAYMENTS OF $1,738.00; EXPIRES 03-10-25

  2.18      GENEVA CAPITAL LLC                                                           ACCOUNT 67391; EQUIPMENT LEASE 54" ROLAND VG2;
            1311 BROADWAY STREET                                                         540 TREVIS 8 COLOR PRINTER; 1 HEAD 12 NEEDLE
            ALEXANDRIA, MN 56308                                                         SPRINT ZSK EMBROIDERY MACHINE ZSK SPRINT
                                                                                         STAND; 2300 WATTS MAXIMUM; STARTER KIT
                                                                                         BACKING BOBBINS NEEDLES; STARTER KIT THREAD
                                                                                         16 COLORS ISACORD; EMB STUDIO EDITING; BEGAN
                                                                                         11/20/19; EXPIRES 02-20-25

  2.19      LEASE CORPORATION OF AMERICA (LCA)                                           ACCOUNT 149896-001; 60 MONTHS AT
            3150 LIVERNOIS RED., #300                                                    $194.28/MO.BEGINNING 6/4/20 EXPIRES 6/2025. 30
            TROY, MI 48083                                                               AH84QCJ8AA1AN BC300D 403-470MHZ 4W
                                                                                         ANALOG/DIGITAL BASIC MODEL: 16-CHANNEL MAG
                                                                                         ONE BATTERY LI-ION 1500 MAH (PMN4075_R)/MAG ONE
                                                                                         RAPID CHARGER KIT (INCLUDES PMLN5041_R BASE/
                                                                                         EPNN9288_R POWER SUPPLY WITH AC CORD -
                                                                                         PMLN5048_R; MAG ONE ANTENNA VHF PMAD4051_R/
                                                                                         UHF PMAE 4020_R / MAG ONE SPRING BELT CLIP PMLN
                                                                                         4743; OPERATING INSTRUCTION MANUALS; FCC
                                                                                         LICENSE: 5 SIMPLEX UHF DIGITAL FREQUENCIES
                                                                                         10-YEAR.

  2.20      MERCEDES BENZ FINANCIAL SERVICES                                             ACCOUNT NUMBER 500172920; VECHICLE LEASE OF A
            PO BOX 961                                                                   2020 MERCEDES BENZ S450 SEDAN; LEASE BEGAN
            ROANOKE, TX 76262                                                            11-05-2020

  2.21      NAVITAS CREDIT CORP                                                          ACCOUT 40606114; SUBLIMATION PRINTER AND GEO
            PO BOX 935204                                                                KNIGHT HEAT PRESS.
            ATLANTA, GA 31193-5204

  2.22      NORTH STAR LEASING COMPANY                                                   ACCOUNT 62843 BEGINNING 12/2020; 48 PAYMENTS OF
            PO BOX 4505                                                                  $1,059.00/MO.; 2 ZSKSPRINT - 6, 1 HEAD, 12 NEEDLE
            BURLINGTON, VT 05406-4505                                                    SPRINT ZSK EMBROIDERY MACHINES; 2 ZSKSPRINT -
                                                                                         STANDS; 2 INSTALL - EMBRODIERY INSTALLATON
                                                                                         CHARGES; ALL OTHER ITEMS ACCESSORIES ON
                                                                                         SALES CONTRACT DATED 12/17/2020.




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                   Case: 21-10574                         Doc: 1   Filed: 03/17/21        Page: 75 of 105
                                                                                                                                       3/17/21 11:48AM

 Debtor 1       Trent Dwight Ford
 Debtor 2       Jill Nicole Ford                                                                 Case number (if known)



            Additional Page if You Have More Contracts or Leases

       Person or company with whom you have the contract or lease                      State what the contract or lease is for
                         Name, Number, Street, City, State and ZIP Code

  2.23      OCEAN DEVELOPMENT                                                            GUARANTOR ON COMMERCIAL LEASE OF THREE
            THE ALLEY AT PORT 164                                                        UNITS; DEBTORS WISH TO REJECT THE EXECUTORY
            3825 NW 166TH STREET                                                         CONTRACT.
            EDMOND, OK 73012

  2.24      TIME PAYMENT                                                                 ACCOUNT 44506988; PAYMENT OF $849.87 FOR 21
            1600 DISTRICT AVE., #200                                                     MONTHS BEGINNING 1/18/19. ENTREPRENEUR PLUS
            BURLINGTON, MA 01803                                                         PACKAGE TO INCLUDE: 1 RILEY 300 6X4 PRESS,
                                                                                         PRMA-RH3, RYONET; RILEY CURE 24 X 8 CONVEYOR
                                                                                         6500, CDIF-RC08-6500 RYONET; RILEY HOPKINS 120V
                                                                                         FLASH DRYER W/STAND AND CASTERS, FDIF-RY18
                                                                                         18SD, RYONET; X-VACTOR EXPOSURE UNIT WITH
                                                                                         DIGITAL TIMER, EUPXVACTORSM-D, RYONET; RYONET
                                                                                         48" WASH PIT BACKLIT WASHOUT SINK,
                                                                                         DREQ-RYOWASH, RYONET; RILEY HALF RACK 10
                                                                                         SCREEN RACK, PRAC-HAL FRKCRT, RYONET; HALF
                                                                                         STACK SCREEN RACK TOP FOR 23-24" WIDE SCREENS
                                                                                         PRAC-HAL FRKTOP, RYONET; 13" PRINTER FOEQ-P40
                                                                                         O EPSON; 4 ALUMINUM OD 110 WHITE MESH 80
                                                                                         MICRON THREAD SCREEN SCAL-20X24 110 RYONET; 6
                                                                                         ALUMINUM 20 x 24"OD WHITE SCREEN, SCAL-20X24
                                                                                         156 RYONET; 4 ALUMINUM OD 230 YELLOW MESH 48
                                                                                         MICRON THREAD SCREEN, SCAL-20X24 230, RYONET; 7
                                                                                         DUROMETER SQUEEGEE, CUSTOM, RYONET; EXPERT
                                                                                         SPOT GUN, GNEQ-SG 3000 RYONET.




Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                  Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                                      Case: 21-10574                      Doc: 1   Filed: 03/17/21       Page: 76 of 105
                                                                                                                                                  3/17/21 11:48AM


 Fill in this information to identify your case:

 Debtor 1                   Trent Dwight Ford
                            First Name                           Middle Name           Last Name

 Debtor 2                   Jill Nicole Ford
 (Spouse if, filing)        First Name                           Middle Name           Last Name


 United States Bankruptcy Court for the:                 WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                        Check if this is an
                                                                                                                                   amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                         12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:


    3.1         CHERYL KLIEWER                                                                            Schedule D, line   2.4
                10105 THOMPKINS LANE                                                                      Schedule E/F, line
                OKLAHOMA CITY, OK 73162
                                                                                                         Schedule G
                                                                                                       FIRST FIDELITY BANK



    3.2         OLIVER & OLIVIA CHILDREN APPAREL INC                                                     Schedule D, line   2.1
                16813 LITTLE LEAF LANE                                                                   Schedule E/F, line
                EDMOND, OK 73012-0677
                                                                                                         Schedule G
                                                                                                       ALLY FINANCIAL




Official Form 106H                                                                 Schedule H: Your Codebtors                                   Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case: 21-10574          Doc: 1         Filed: 03/17/21              Page: 77 of 105
                                                                                                                                               3/17/21 11:48AM




Fill in this information to identify your case:

Debtor 1                      Trent Dwight Ford

Debtor 2                      Jill Nicole Ford
(Spouse, if filing)

United States Bankruptcy Court for the:       WESTERN DISTRICT OF OKLAHOMA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            SELF EMPLOYED                              SELF EMPLOYED
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00     $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00            $        0.00




Official Form 106I                                                      Schedule I: Your Income                                                  page 1
                            Case: 21-10574               Doc: 1         Filed: 03/17/21                  Page: 78 of 105
                                                                                                                                                     3/17/21 11:48AM




Debtor 1   Trent Dwight Ford
Debtor 2   Jill Nicole Ford                                                                      Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $       2,000.00        $        2,000.00
     8b. Interest and dividends                                                           8b.        $           0.00        $            0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $           0.00        $                0.00
     8d. Unemployment compensation                                                        8d.        $       3,635.66        $                0.00
     8e. Social Security                                                                  8e.        $           0.00        $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                  0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                  0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $           5,635.66        $           2,000.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $               5,635.66 + $        2,000.00 = $            7,635.66
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                        0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $           7,635.66
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: UNEMPLOYMENT COMPENSATION FOR DEBTORS OF $839.00/WEEK ENDS IN APPROXIMATELY 8
                             WEEKS




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
                                Case: 21-10574                Doc: 1               Filed: 03/17/21          Page: 79 of 105
                                                                                                                                                     3/17/21 11:48AM




Fill in this information to identify your case:

Debtor 1                 Trent Dwight Ford                                                                   Check if this is:
                                                                                                                 An amended filing
Debtor 2                 Jill Nicole Ford                                                                        A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF OKLAHOMA                                                 MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for     Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                              DAUGHTER                             2                   Yes
                                                                                                                                              No
                                                                                     SON                                  3                   Yes
                                                                                                                                              No
                                                                                     DAUGHTER                             6                   Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                            3,981.40

      If not included in line 4:

      4a. Real estate taxes                                                                                 4a.    $                             0.00
      4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                             0.00
      4c. Home maintenance, repair, and upkeep expenses                                                     4c.    $                             0.00
      4d. Homeowner’s association or condominium dues                                                       4d.    $                           200.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                             0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
                             Case: 21-10574                   Doc: 1          Filed: 03/17/21                Page: 80 of 105
                                                                                                                                                           3/17/21 11:48AM




Debtor 1     Trent Dwight Ford
Debtor 2     Jill Nicole Ford                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                200.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                100.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                500.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,200.00
8.    Childcare and children’s education costs                                                 8. $                                             2,000.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               200.00
10.   Personal care products and services                                                    10. $                                                100.00
11.   Medical and dental expenses                                                            11. $                                                500.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 100.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                   0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                   0.00
      17c. Other. Specify: JEWELRY                                                         17c. $                                               1,300.00
      17d. Other. Specify: PURSES                                                          17d. $                                                 475.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      10,856.40
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      10,856.40
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               7,635.66
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             10,856.40

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -3,220.74

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                      Case: 21-10574                 Doc: 1     Filed: 03/17/21           Page: 81 of 105
                                                                                                                                                     3/17/21 11:48AM




 Fill in this information to identify your case:

 Debtor 1                    Trent Dwight Ford
                             First Name                     Middle Name             Last Name

 Debtor 2                    Jill Nicole Ford
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Trent Dwight Ford                                                     X   /s/ Jill Nicole Ford
              Trent Dwight Ford                                                         Jill Nicole Ford
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       March 17, 2021                                                 Date    March 17, 2021




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21                Page: 82 of 105
                                                                                                                                                    3/17/21 11:48AM




 Fill in this information to identify your case:

 Debtor 1                 Trent Dwight Ford
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Jill Nicole Ford
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                          Check if this is an
                                                                                                                                     amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                        4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                      Dates Debtor 2
                                                                lived there                                                              lived there
        4232 NW 144TH STREET                                    From-To:                        Same as Debtor 1                            Same as Debtor 1
        OKLAHOMA CITY, OK 73134                                 03-2020 TO                                                               From-To:
                                                                11-2020

        1208 CHAINBRIDGE COURT                                  From-To:                        Same as Debtor 1                            Same as Debtor 1
        EDMOND, OK 73034                                        09-2019 TO                                                               From-To:
                                                                03-2020

        21975 WHITE PINE CIRCLE                                 From-To:                        Same as Debtor 1                            Same as Debtor 1
        EDMOND, OK 73012                                        09-2017 TO                                                               From-To:
                                                                09-2019


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21               Page: 83 of 105
                                                                                                                                                       3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                            Case number (if known)


 Part 2       Explain the Sources of Your Income

4.    Did you have any income from employment or from operating a business during this year or the two previous calendar years?
      Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
      If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 From January 1 of current year until                Wages, commissions,                               $0.00         Wages, commissions,             $5,000.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For last calendar year:                             Wages, commissions,                               $0.00          Wages, commissions,          $11,730.75
 (January 1 to December 31, 2020 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $25,000.04           Wages, commissions,                   $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


 For the calendar year before that:                  Wages, commissions,                               $0.00          Wages, commissions,          $29,776.00
 (January 1 to December 31, 2019 )                 bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21               Page: 84 of 105
                                                                                                                                                           3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                            Case number (if known)



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       MIDFIRST BANK                                            LAST 90 DAYS                  $11,944.20          $640,891.16         Mortgage
       PO BOX 268879                                                                                                                  Car
       OKLAHOMA CITY, OK 73126
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       MIDFIRST SSB                                             01-24-21                      $10,000.00           $15,000.00         Mortgage
       501 NW GRAND BLVD.                                                                                                             Car
       OKLAHOMA CITY, OK 73118
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21               Page: 85 of 105
                                                                                                                                                        3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                            Case number (if known)


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                   Value of the
                                                                                                                                                        property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid. List pending          loss                           lost
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21               Page: 86 of 105
                                                                                                                                                         3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                            Case number (if known)


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       JERRY D. BROWN, P.C.                                          ATTORNEY FEE $3,500.00                                   MONTH OF                  $3,838.00
       5500 N. WESTERN AVE.                                          FILING FEES $338.00                                      FILING
       SUITE 150
       OKLAHOMA CITY, OK 73118


       DECAF                                                         CREDIT COUNSELING                                        MONTH OF                      $15.00
       112 GOLIAD ST.                                                                                                         FILING
       BENBROOK, TX 76126


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
         No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you
       UNKNOWN FACE TO FACE                                          WHEN THE DEBTORS                           $1485.00                        NOVEMBER
       PURCHASERS                                                    MOVED IN NOVEMBER 2020,                                                    2020
                                                                     THEY SOLD A NUMBER OF
                                                                     HOUSEHOLD ITEMS ON
       BONA FIDE TRANSFEREES                                         FACEBOOK
                                                                     MARKETPLACE, INLCUDING
                                                                     A DINING ROOM TABLE,
                                                                     BREAKFAST TABLE, SOFA,
                                                                     VANITY, END TABLES,
                                                                     COFFEE TABLE,
                                                                     BARSTOOLS, QUEEN SIZE
                                                                     BED, AND MICROWAVE.


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1            Filed: 03/17/21             Page: 87 of 105
                                                                                                                                                   3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                             Case number (if known)


 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of              Type of account or        Date account was       Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                closed, sold,      before closing or
       Code)                                                                                                            moved, or                   transfer
                                                                                                                        transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?             Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                        have it?
                                                                     State and ZIP Code)

       MIDFIRST BANK                                                 Trent Dwight Ford                      NONE; NO CONTENTS                 No
       16401 N. MAY AVENUE                                           16813 Little Leaf Lane                                                   Yes
       EDMOND, OK 73013                                              Edmond, OK 73012

                                                                     Jill Nicole Ford
                                                                     16813 Little Leaf Lane
                                                                     Edmond, OK 73012


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access             Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                 Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case: 21-10574                     Doc: 1           Filed: 03/17/21                 Page: 88 of 105
                                                                                                                                                              3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                                  Case number (if known)


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                   Governmental unit                             Environmental law, if you         Date of notice
       Address (Number, Street, City, State and ZIP Code)             Address (Number, Street, City, State and      know it
                                                                      ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No
            Yes. Fill in the details.
       Case Title                                                     Court or agency                            Nature of the case                   Status of the
       Case Number                                                    Name                                                                            case
                                                                      Address (Number, Street, City,
                                                                      State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                A member of a limited liability company (LLC) or limited liability partnership (LLP)

                A partner in a partnership

                An officer, director, or managing executive of a corporation

                An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.

            Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                   Employer Identification number
       Address                                                                                                        Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                      Dates business existed
       OLIVER AND OLIVIA CHILDREN                               CLOTHING; APPAREL                                     EIN:       XX-XXXXXXX
       APPAREL, INC.
       3825 NW 166TH ST                                         CMM FINANCIAL                                         From-To    01-2015 TO 03-01-2021
       #B15                                                     3535 NW 58TH ST. #765
       EDMOND, OK 73012                                         OKLAHOMA CITY, OK 73112

       PRINTED TEES SHIRT COMPANY                               WEARING APPAREL                                       EIN:       XX-XXXXXXX
       16813 LITTLE LEAF LANE
       EDMOND, OK 73012                                         N/A                                                   From-To    02-25-2021


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

            No
            Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1         Filed: 03/17/21               Page: 89 of 105
                                                                                                                                                   3/17/21 11:48AM

 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                            Case number (if known)


 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Trent Dwight Ford                                                   /s/ Jill Nicole Ford
 Trent Dwight Ford                                                       Jill Nicole Ford
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date     March 17, 2021                                                 Date     March 17, 2021

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21            Page: 90 of 105
                                                                                                                                              3/17/21 11:48AM




 Fill in this information to identify your case:

 Debtor 1                 Trent Dwight Ford
                          First Name                        Middle Name              Last Name

 Debtor 2                 Jill Nicole Ford
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              WESTERN DISTRICT OF OKLAHOMA

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                  12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         ALLY FINANCIAL                                       Surrender the property.                           No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a              Yes
    Description of       2019 CADILLAC ESCALADE                             Reaffirmation Agreement.
    property             ESV 5000 miles                                     Retain the property and [explain]:
    securing debt:       PURCHASED FOR BUSINESS
                         USE; CO-OWNED WITH OLIVER
                         & OLIVIA CHILDREN APPAREL,
                         INC.


    Creditor's         DIAMOND BANK 2, LLC                                  Surrender the property.                           No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a              Yes
    Description of PENDANT DBHB JEWELRY; 1.5                                Reaffirmation Agreement.
    property       CT RBC K/SI 1 (3500.00)                                  Retain the property and [explain]:
    securing debt: EARRINGS DBDB JEWELRY;
                   3.00CTW RBC STUDS (6500.00)
                   RING DBHB JEWELRY; 3.01 CT
                   RBC J/VS2 IN 14KT ROSE
                   GOLD MOUNTING (16000.00_



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21            Page: 91 of 105
                                                                                                                                                      3/17/21 11:48AM




 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                       Case number (if known)



    Creditor's     DIAMOND BANK 2, LLC                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of DBOL HANDBAG LOUIS                                       Reaffirmation Agreement.
    property       VUITTON SD4137 (1100.00)                                 Retain the property and [explain]:
    securing debt: DBHB HANDBAG LOUIS
                   VUITTON SD3145 (550.00)
                   DBOL HANDBAG LOUIS
                   VUITTON GI2149 (1100.00)
                   DBOL HANDBAG LOUIS
                   VUITTON SD4116 (550.00)
                   DBOL HANDBAG LOUIS
                   VUITTON SD4108 (850.00)
                   DBOL HANDBAG LOUIS


    Creditor's     FIRST FIDELITY BANK                                      Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 2017 CADILLAC UTILITY XT5                                Reaffirmation Agreement.
    property       UNKNOWN miles                                            Retain the property and [explain]:
    securing debt: BARE LEGAL TITLE-- DEBTOR
                   2 IS ON THE LOAN AND THE
                   TITLE TO HER MOTHER'S
                   VEHICLE; HER MOTHER
                   DRIVES AND MAKES THE                                   DEBTOR'S MOTHER WILL CONTINUE TO
                   PAYMENTS                                              MAKE PAYMENTS



    Creditor's     MIDFIRST BANK                                            Surrender the property.                                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
    Description of 16813 Little Leaf Lane Edmond,                           Reaffirmation Agreement.
    property       OK 73012 Oklahoma County                                 Retain the property and [explain]:
    securing debt: LOT 460, BLK 23, ROSE CREEK
                   BLOCKS 23-24, THE FAIRWAYS
                   ADDN TO CITY OF OKLAHOMA
                   CITY, OKLAHOMA COUNTY,
                   OKLAHOMA

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               BEACON FUJNDING CORPORATION                                                                         No

                                                                                                                                  Yes

 Description of leased        ACCOUNT BFC15515-01; 2019 POLYPRINT TEXJET ECHO2 DIRECT TO
 Property:                    GARMENT PRINTER; MISC. ASSORTED COLOR IN CARTRIDGES, 1L
                              DARK STANDARD PRETREATMENT; 2L CLEANING SOLUTION, 500
                              PIECE PROTECTION PAPER; SLEEVE AND ONESIE PLATEN 6X12 IN.;
                              11X12.5 YOUTH AND TODDLER PLATEN; 2019 STAHLS HOTRONIX


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21           Page: 92 of 105
                                                                                                                                          3/17/21 11:48AM




 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                      Case number (if known)


                              FUSION HEAT PRESS; 2019 ZIPPY DTG PRETREAT DELUXE; RYOFILTER
                              SCREEN FILTRATION SYSTEM W/PUMP; LIGHT TABLE 25X36 YELLOW
                              INSPECTION BOX; SCREEN AND INK PRESS CARD; POLYPRINT LIGHT
                              AND POLUESTER PRETREATMENT. 24 PAYMENT OF $1,113.67
                              BEGINNING 7/1/19; EXPIRES 7/01/21.

 Lessor's name:               BEACON FUNDING CORPORATION                                                                      No

                                                                                                                              Yes

 Description of leased        ACCOUT BFC15515-02; 2019 POLYPRINT TEXJET DTG PRINTER 13 X 20
 Property:                    PLATEN ASSORTED INKS, PRETREATMENT (HEAT PRESS), CLEANING
                              SOLUTION, RIP-CADLINK DIGITAL FACTORY POLYPRINT EDITION, INK
                              SET FOR POLYPRINT TEXJET ECHO 2; CYAN, MAGENTA, YELLLOW,
                              BLACK, WHITE POLYPRINT INK CARTRIDGES 140MI; POLYPRINT DARK
                              STANDARD PRETREATMENT, POLYPRINT PROJECTOR PAPER. 24
                              PAYMENTS OF $793.56 BEGINNING 9/1/19 EXPIRES 9/1/21.

 Lessor's name:               BROTHER INTERNATIONAL CORP.                                                                     No

                                                                                                                              Yes

 Description of leased        ACCOUNT GTX4-120; 36 MONTHS AT $879.94/MO. BEGINNING 9/16/19.
 Property:                    GTX422 MACHINE; SCHULZE PRETREAT MACHINE; MAXX2G HEAT
                              PRESS.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-001; 36 MONTHS AT $460.80/MO. BEGINNING
 Property:                    5/27/20; DELL ORDER #635905069; 2 NVIDIA(R) GEFORCE(R) GTX 166OTI
                              6GB GDDRD COMPUTER, ACCESSORIES AND SOFTWARE.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-002; 36 MONTHS AT $92.95/MO. BEGINNING
 Property:                    11/9/2020. DELL ORDER #735121419; DELL 24 MONITOR - P2419H AND
                              HARDWARE WARRANTY.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-003; 36 MONTHS AT $31.63/MO. BEGINNING
 Property:                    9/30/20. DELL ORDER #763078499; VOSTRO NOTEBOOK 3500.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-004; 36 MONTHS AT $103.84/MO. BEGINNING
 Property:                    12/14/20. DELL ORDER #782768260. VOSTRO NOTEBOOK 5502.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21           Page: 93 of 105
                                                                                                                                          3/17/21 11:48AM




 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                      Case number (if known)



 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-005; 36 MONTHS AT $99.95/MO. BEGINNING
 Property:                    12/24/20; DELL ORDER #795084085, 5 WACOM INTUOS PRO MEDIUM
                              DIGITIZER - USB - BLUETOOTH; COLOR DELUXE LASER PRINTER.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-006; 36 MONTHS AT $70.25/MO. BEGINNING
 Property:                    12/30/20. DELL ORDER #799133763. DELL 24 MONITOR; 2 VOSTRO
                              NOTEBOOK 5502 AND ACCESSORIES.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-007. 36 MONTHS AT $264.67/MO. BEGINNING
 Property:                    1/14/21. DELL ORDER #810238708. XPS 8940; MCAFEE SECURITY
                              SUBSCRIPTION. ADDITIONAL SOFTWARE.

 Lessor's name:               DELL FINANCIAL SERVICES LLC                                                                     No

                                                                                                                              Yes

 Description of leased        LEASE NO. 003-9035251-008. 36 MONTHS AT $129.05/MO. BEGINNING
 Property:                    1/15/21. DELL ORDER #810790856. 4 VOSTRO NOTEBOOK 5502.

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67391 S5; EQUIPMENT LEASE FOR OK-10 66" CONVEYER
 Property:                    PRACTIX ROTARY HEAT TRAN; EXPIRES 11-25-2023

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67931 S4; EQUIPMENT LEASE FOR EPSON F9370PS SURE
 Property:                    COLOR 64"DYE SUB PRINTER. BEGAN 7/25/20; 37 PAYMENTS; EXPIRES
                              08-25-23

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67391S3; 1 HEAD 12 NEEDLE; 4-SPRINT ZSK EMBROIDERY
 Property:                    MACHINE, ZSK SPRINT STAND; 2300 WATTS CAP. STEP UP TRANS;
                              STARTER KIT BACKING BOBBINS; STARTER KIT THREAD 16

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21           Page: 94 of 105
                                                                                                                                          3/17/21 11:48AM




 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                      Case number (if known)


                              COLORISACORD. BEGAN 1/20/20; 61 PAYMENTS OF $688.00 TERM ENDS
                              04-20-25

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67391S2; EQUIPMENT LEASE FOR MRPK-950 FOLDING
 Property:                    MACHINE AMSCOMATIC; MRPAB-9000 AUTOMATIC BAGGER;
                              AMSIC-120 AMSCOMATIC INCLINE CONVEYOR 14"; BEGAN 04-01-20; 60
                              PAYMENTS OF $1,794.00; EXPIRES 06-01-25

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67391S; EQUIPMENT LEASE FOR DIAMOND BACK E10
 Property:                    STATION 8 COLOR; AIR SUPPLY/ELEC POWER; FUSION DRYER 1
                              PHASE; 1' CONVEYOR EXTENSION FOR 36" FUSION; RED CHILI D 20" X
                              24" 3PH QUARTZ FLASH; EXT. COMMUN CABLE FOR FLASH UNIT; 23" X
                              31" PRINT FRAME O.D. M&R TRI-LOC REG SYSTEM; 31" X 40" METAL
                              HALIDE; LED DIMMABLE TOUCH BUTTON LIGHT TABLE; USED 7.5HP
                              SCREW DRIVE COMPRESSOR SINGLE PHASE; BEGAN 1/10/20; 60
                              PAYMENTS OF $1,738.00; EXPIRES 03-10-25

 Lessor's name:               GENEVA CAPITAL LLC                                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 67391; EQUIPMENT LEASE 54" ROLAND VG2; 540 TREVIS 8
 Property:                    COLOR PRINTER; 1 HEAD 12 NEEDLE SPRINT ZSK EMBROIDERY
                              MACHINE ZSK SPRINT STAND; 2300 WATTS MAXIMUM; STARTER KIT
                              BACKING BOBBINS NEEDLES; STARTER KIT THREAD 16 COLORS
                              ISACORD; EMB STUDIO EDITING; BEGAN 11/20/19; EXPIRES 02-20-25

 Lessor's name:               LEASE CORPORATION OF AMERICA (LCA)                                                              No

                                                                                                                              Yes

 Description of leased        ACCOUNT 149896-001; 60 MONTHS AT $194.28/MO.BEGINNING 6/4/20
 Property:                    EXPIRES 6/2025. 30 AH84QCJ8AA1AN BC300D 403-470MHZ 4W
                              ANALOG/DIGITAL BASIC MODEL: 16-CHANNEL MAG ONE BATTERY
                              LI-ION 1500 MAH (PMN4075_R)/MAG ONE RAPID CHARGER KIT
                              (INCLUDES PMLN5041_R BASE/ EPNN9288_R POWER SUPPLY WITH AC
                              CORD - PMLN5048_R; MAG ONE ANTENNA VHF PMAD4051_R/ UHF
                              PMAE 4020_R / MAG ONE SPRING BELT CLIP PMLN 4743; OPERATING
                              INSTRUCTION MANUALS; FCC LICENSE: 5 SIMPLEX UHF DIGITAL
                              FREQUENCIES 10-YEAR.

 Lessor's name:               NORTH STAR LEASING COMPANY                                                                      No

                                                                                                                              Yes

 Description of leased        ACCOUNT 62843 BEGINNING 12/2020; 48 PAYMENTS OF $1,059.00/MO.; 2
 Property:                    ZSKSPRINT - 6, 1 HEAD, 12 NEEDLE SPRINT ZSK EMBROIDERY


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 5

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1      Filed: 03/17/21           Page: 95 of 105
                                                                                                                                          3/17/21 11:48AM




 Debtor 1      Trent Dwight Ford
 Debtor 2      Jill Nicole Ford                                                                      Case number (if known)


                              MACHINES; 2 ZSKSPRINT - STANDS; 2 INSTALL - EMBRODIERY
                              INSTALLATON CHARGES; ALL OTHER ITEMS ACCESSORIES ON SALES
                              CONTRACT DATED 12/17/2020.

 Lessor's name:               OCEAN DEVELOPMENT                                                                               No

                                                                                                                              Yes

 Description of leased        GUARANTOR ON COMMERCIAL LEASE OF THREE UNITS; DEBTORS
 Property:                    WISH TO REJECT THE EXECUTORY CONTRACT.

 Lessor's name:               TIME PAYMENT                                                                                    No

                                                                                                                              Yes

 Description of leased        ACCOUNT 44506988; PAYMENT OF $849.87 FOR 21 MONTHS BEGINNING
 Property:                    1/18/19. ENTREPRENEUR PLUS PACKAGE TO INCLUDE: 1 RILEY 300
                              6X4 PRESS, PRMA-RH3, RYONET; RILEY CURE 24 X 8 CONVEYOR 6500,
                              CDIF-RC08-6500 RYONET; RILEY HOPKINS 120V FLASH DRYER
                              W/STAND AND CASTERS, FDIF-RY18 18SD, RYONET; X-VACTOR
                              EXPOSURE UNIT WITH DIGITAL TIMER, EUPXVACTORSM-D, RYONET;
                              RYONET 48" WASH PIT BACKLIT WASHOUT SINK, DREQ-RYOWASH,
                              RYONET; RILEY HALF RACK 10 SCREEN RACK, PRAC-HAL FRKCRT,
                              RYONET; HALF STACK SCREEN RACK TOP FOR 23-24" WIDE SCREENS
                              PRAC-HAL FRKTOP, RYONET; 13" PRINTER FOEQ-P40 O EPSON; 4
                              ALUMINUM OD 110 WHITE MESH 80 MICRON THREAD SCREEN
                              SCAL-20X24 110 RYONET; 6 ALUMINUM 20 x 24"OD WHITE SCREEN,
                              SCAL-20X24 156 RYONET; 4 ALUMINUM OD 230 YELLOW MESH 48
                              MICRON THREAD SCREEN, SCAL-20X24 230, RYONET; 7 DUROMETER
                              SQUEEGEE, CUSTOM, RYONET; EXPERT SPOT GUN, GNEQ-SG 3000
                              RYONET.


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Trent Dwight Ford                                                        X /s/ Jill Nicole Ford
       Trent Dwight Ford                                                               Jill Nicole Ford
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        March 17, 2021                                                   Date    March 17, 2021




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                           page 6

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1        Filed: 03/17/21              Page: 96 of 105
                                                                                                                                                               3/17/21 11:48AM




 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Trent Dwight Ford
 Debtor 2              Jill Nicole Ford                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Western District of Oklahoma
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    04/20
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                                         $
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                                         $
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                                         $
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                          $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from a business, profession, or farm $                      Copy here -> $                             $
  6. Net income from rental and other real property
                                                                                   Debtor 1
        Gross receipts (before all deductions)                          $
        Ordinary and necessary operating expenses                       -$
        Net monthly income from rental or other real property           $              Copy here -> $                             $
                                                                                                       $                          $
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1    Filed: 03/17/21               Page: 97 of 105
                                                                                                                                                           3/17/21 11:48AM



 Debtor 1     Trent Dwight Ford
 Debtor 2     Jill Nicole Ford                                                                        Case number (if known)



                                                                                                  Column A                     Column B
                                                                                                  Debtor 1                     Debtor 2 or
                                                                                                                               non-filing spouse
  8. Unemployment compensation                                                           $                                     $
     Do not enter the amount if you contend that the amount received was a benefit under
     the Social Security Act. Instead, list it here:
        For you                                          $
            For your spouse                                          $
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                                $
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments made
      under the Federal law relating to the national emergency declared by the President
      under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
      coronavirus disease 2019 (COVID-19); payments received as a victim of a war
      crime, a crime against humanity, or international or domestic terrorism; or
      compensation pension, pay, annuity, or allowance paid by the United States
      Government in connection with a disability, combat-related injury or disability, or
      death of a member of the uniformed services. If necessary, list other sources on a
      separate page and put the total below..
               .                                                                              $                                $
                                                                                                  $                            $
                  Total amounts from separate pages, if any.                                  +   $                            $

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $                        +   $                   =   $

                                                                                                                                               Total current monthly
                                                                                                                                               income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                             Copy line 11 here=>            $


              Multiply by 12 (the number of months in a year)                                                                                      x 12
       12b. The result is your annual income for this part of the form                                                               12b. $


  13. Calculate the median family income that applies to you. Follow these steps:
       Fill in the state in which you live.

       Fill in the number of people in your household.

       Fill in the median family income for your state and size of household.                                                        13.   $
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3. Do NOT fill out or file Official Form 122A-2.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A–2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Trent Dwight Ford                                                 X /s/ Jill Nicole Ford
                Trent Dwight Ford                                                       Jill Nicole Ford
Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                  page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1    Filed: 03/17/21             Page: 98 of 105
                                                                                                                                   3/17/21 11:48AM



 Debtor 1    Trent Dwight Ford
 Debtor 2    Jill Nicole Ford                                                                       Case number (if known)

                Signature of Debtor 1                                                    Signature of Debtor 2
        Date March 17, 2021                                                       Date March 17, 2021
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                         page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                                   Case: 21-10574                    Doc: 1        Filed: 03/17/21       Page: 99 of 105
                                                                                                                                                  3/17/21 11:48AM




 Fill in this information to identify your case:

 Debtor 1            Trent Dwight Ford

 Debtor 2           Jill Nicole Ford
 (Spouse, if filing)

 United States Bankruptcy Court for the:            Western District of Oklahoma

 Case number                                                                                         Check if this is an amended filing
 (if known)



Official Form 122A - 1Supp
Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                                                                      12/15

File this supplement together with Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-1), if you believe that you are
exempted from a presumption of abuse. Be as complete and accurate as possible. If two married people are filing together, and any of the
exclusions in this statement applies to only one of you, the other person should complete a separate Form 122A-1 If you believe that this is
required by 11 U.S.C. § 707(b)(2)(C).

 Part 1:         Identify the Kind of Debts You Have

  1. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an individual primarily for a
     personal, family, or household purpose." Make sure that your answer is consistent with the answer you gave at line 16 of the Voluntary Petition for
     Individuals Filing for Bankruptcy (Official Form 1).

           No. Go to Form 122A-1; on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then submit this
               supplement with the signed Form 122A-1.
           Yes. Go to Part 2.


 Part 2:         Determine Whether Military Service Provisions Apply to You

  2. Are you a disabled veteran (as defined in 38 U.S.C. § 3741(1))?
           No. Go to line 3.
           Yes. Did you incur debts mostly while you were on active duty or while you were performing a homeland defense activity?
                10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Go to line 3.
                  Yes.   Go to Form 122A-1: on the top of page 1 of that form, check box 1, There is no presumption of abuse, and sign Part 3. Then
                         submit this supplement with the signed Form 122A-1.

  3. Are you or have you been a Reservist or member of the National Guard?
           No.     Complete Form 122A-1. Do not submit this supplement.
           Yes.    Were you called to active duty or did you perform a homeland defense activity? 10 U.S.C. § 101(d)(1); 32 U.S.C. § 901(1).
                  No.    Complete Form 122A-1. Do not submit this supplement.
                  Yes.   Check any one of the following categories that applies:
                                                                                            If you checked one of the categories to the left, go to Form
                         I was called to active duty after September 11, 2001, for at least 122A-1. On the top of page 1 of Form 122A-1, check box 3,
                         90 days and remain on active duty.                                 The Means Test does not apply now, and sign Part 3. Then
                                                                                            submit this supplement with the signed Form 122A-1. You
                         I was called to active duty after September 11, 2001, for at least are not required to fill out the rest of Official Form 122A-1
                         90 days and was released from active duty on                     , during the exclusion period. The exclusion period means
                         which is fewer than 540 days before I file this bankruptcy case.   the time you are on active duty or are performing a
                                                                                            homeland defense activity, and for 540 days afterward. 11
                         I am performing a homeland defense activity for at least 90 days. U.S.C. § 707(b)(2)(D)(ii).

                         I performed a homeland defense activity for at least 90 days,
                                                                                                If your exclusion period ends before your case is closed,
                         ending on                  , which is fewer than 540 days before I
                         file this bankruptcy case.                                             you may have to file an amended form later.




Official Form 122A-1Supp                       Statement of Exemption from Presumption of Abuse Under § 707(b)(2)                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1   Filed: 03/17/21       Page: 100 of 105
                                                                                                                                        3/17/21 11:48AM




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $78   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $338      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their non-exempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                        page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1   Filed: 03/17/21          Page: 101 of 105
                                                                                                                                             3/17/21 11:48AM




        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $571    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,738    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1   Filed: 03/17/21         Page: 102 of 105
                                                                                                                                             3/17/21 11:48AM



        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $78       administrative fee                                          factors.
                   $278       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $78       administrative fee                                                 fiduciary capacity,
                   $313       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1   Filed: 03/17/21         Page: 103 of 105
                                                                                                                                            3/17/21 11:48AM



                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/forms/bankruptcy-forms                                           agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
 Bankruptcy crimes have serious consequences                                              days before you file your bankruptcy petition. This
                                                                                          briefing is usually conducted by telephone or on the
        If you knowingly and fraudulently conceal assets                                  Internet.
        or make a false oath or statement under penalty
        of perjury—either orally or in writing—in                                         In addition, after filing a bankruptcy case, you generally
        connection with a bankruptcy case, you may be                                     must complete a financial management instructional
        fined, imprisoned, or both.                                                       course before you can receive a discharge. If you are
                                                                                          filing a joint case, both spouses must complete the
        All information you supply in connection with a                                   course.
        bankruptcy case is subject to examination by the
        Attorney General acting through the Office of the                                 You can obtain the list of agencies approved to provide
        U.S. Trustee, the Office of the U.S. Attorney, and                                both the briefing and the instructional course from:
        other offices and employees of the U.S.                                           http://www.uscourts.gov/services-forms/bankruptcy/cre
        Department of Justice.                                                            dit-counseling-and-debtor-education-courses.

 Make sure the court has your mailing address                                             In Alabama and North Carolina, go to:
                                                                                          http://www.uscourts.gov/services-forms/bankruptcy/cre
 The bankruptcy court sends notices to the mailing                                        dit-counseling-and-debtor-education-courses.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1    Filed: 03/17/21        Page: 104 of 105
                                                                                                                                                 3/17/21 11:48AM

B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Oklahoma
             Trent Dwight Ford
 In re       Jill Nicole Ford                                                                                 Case No.
                                                                                 Debtor(s)                    Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     3,500.00
             Prior to the filing of this statement I have received                                        $                     3,500.00
             Balance Due                                                                                  $                        0.00

2.     $    338.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding; representation and negotiation of reaffirmation agreements and/or redemption
               agreements.
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 17, 2021                                                              /s/ Jerry D. Brown OBA
     Date                                                                        Jerry D. Brown OBA #16815
                                                                                 Signature of Attorney
                                                                                 Jerry D. Brown, P. C.
                                                                                 5500 N. Western Ave.
                                                                                 Suite 150
                                                                                 Oklahoma City, OK 73118
                                                                                 (405) 841-1000 Fax: (405) 841-1001
                                                                                 jdbrownpc@sbcglobal.net
                                                                                 Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                  Case: 21-10574                     Doc: 1     Filed: 03/17/21     Page: 105 of 105
                                                                                                                                3/17/21 11:48AM




                                                               United States Bankruptcy Court
                                                                     Western District of Oklahoma
            Trent Dwight Ford
 In re      Jill Nicole Ford                                                                            Case No.
                                                                                    Debtor(s)           Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: March 17, 2021                                                   /s/ Trent Dwight Ford
                                                                        Trent Dwight Ford
                                                                        Signature of Debtor

 Date: March 17, 2021                                                   /s/ Jill Nicole Ford
                                                                        Jill Nicole Ford
                                                                        Signature of Debtor




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
